Citation Nr: 0616096	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  05-15 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
endometriosis, on appeal from an initial grant of service 
connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
migraine headaches, on appeal from an initial grant of 
service connection.

3.  Entitlement to an evaluation in excess of 10 percent for 
an adjustment disorder with depressed mood, on appeal from an 
initial grant of service connection.

4.  Entitlement to a compensable evaluation for the removal 
of a left ovarian cyst, on appeal from an initial grant of 
service connection.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1996 to 
August 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
North Little Rock, Arkansas.  That decision granted service 
connection for endometriosis, migraine headaches, a 
psychiatric disorder, and the residuals of the removal of an 
ovarian cyst.  Disability evaluations were assigned for all 
four conditions and upon notification of those ratings, the 
veteran filed a notice of disagreement, claiming that the 
evaluations should be higher.  

In January 2006, a hearing on appeal was held in North Little 
Rock, Arkansas, (Travel Board hearing), before the 
undersigned, who is the Acting Veterans Law Judge designated 
by the Chairman to conduct that hearing.  38 U.S.C.A. § 
7107(c) (West 2002).  A transcript of the hearing was 
prepared and has been included in the claims folder for 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

As reported above, the veteran provided testimony before the 
Board in January 2006.  During that hearing, she commented on 
each of her disabilities, claiming that each one was 
underrated.  She further stated that she would be submitting 
documents chronicling treatment that she would be receiving 
in the near future for one or more of her service-connected 
disabilities, to include her migraine headaches.  A review of 
the claims folder indicates that these records have yet to be 
received.  

Also, two of the veteran's disabilities involve gynecological 
disorders.  One is endometriosis and the other the residuals 
of the removal of an ovarian cyst.  The claims folder 
suggests that the veteran received specialized treatment for 
the gynecological conditions, along with other OBGYN 
specialties, but the actual medical treatment records that 
discuss that treatment have not been obtained.  

VA has a duty to notify the veteran and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  Furthermore, 
the VA has a duty to assist in obtaining evidence necessary 
to substantiate the claims.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2005).  In this 
instance, this means that the VA, including the Board, has 
been generally informed that there may be medical records 
that substantiate the veteran's assertions.  Given this 
knowledge, the VA has a duty to attempt to obtain those 
records from the medical providers.  Moreover, if the VA is 
unable to obtain those records, the VA has a duty to inform 
the veteran of this impasse and to also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Therefore, to ensure that VA has 
met its duty to assist the claimant in developing the facts 
pertinent to the claims and to ensure full compliance with 
due process requirements, all four issues must be remanded to 
the RO/AMC for the purpose of obtaining additional medical 
information.  

Additionally, the veteran's ovarian cyst disability has been 
rated pursuant to 38 C.F.R. Part 4, Diagnostic Code 7628 
which states that benign neoplasm of the gynecological system 
or breast will be rated as impairment of gynecological 
function or impairment of the skin.  A review of the rating 
decisions issued since July 2004 along with the Statement of 
the Case reveals that the veteran has not been notified of 
the alternative diagnostic codes for which her disability may 
be rated.  That is, even though the veteran may not have an 
impairment of a gynecological function or an impairment of 
the skin, she must be provided, at the minimum the rating 
criteria for skin disabilities pursuant to 38 C.F.R. Part 4, 
Diagnostic Codes 7800-7805 (2005) and for ovary disease 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 7615 (2005).  
The criteria must be given to the veteran so that she may 
know and understand what medical evidence should be present 
in order for her to prevail on her claim for an increased 
evaluation for this disability.  Since this information has 
not been provided, the claim was must be remanded so that 
this may be remedied.  

Because the veteran's claim is being remanded for the purpose 
of obtaining additional medical documents and for providing 
the veteran with additional information with respect to her 
claim, it is also the conclusion of the Board that additional 
medical testing of the veteran should be accomplished.  The 
record indicates that since filing her claim, the veteran has 
taken "depo lupron" for infertility and possibly for 
treatment for her endometriosis.  The records are unclear as 
to whether this treatment regimen has had any effect on 
either condition.  Such information is necessary so that the 
VA has a complete and accurate picture of the veteran's 
disabilities.

Moreover, a review of the veteran's medical records contained 
in the claims folder indicates that, with respect to her 
migraine headaches, the information obtained has been 
contradictory.  That is, a VA examination accomplished in May 
2004 reports that the veteran does not "get an aura" and 
does not suffer from photophobia.  A private neurological 
examination from November 2004 states the opposite.  More 
importantly, neither examination nor the other medical 
evidence of record clearly describes whether the headaches 
produce "prostrating attacks." 

Therefore, it is the opinion of the Board that thorough and 
contemporaneous medical examinations which take into account 
the records of prior medical treatment, along with the 
veteran's reported pregnancy, should be accomplished, so that 
the disability evaluation will be a fully informed one in 
regards to the appellant's claims.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the VCAA, it is the Board's opinion that such 
an examination should be afforded the veteran before the 
Board's decision on the merits of his claim is issued.  See 
also 38 C.F.R. § 4.2 (2005) (". . . if the [examination] 
report does not contain sufficient detail, it is incumbent on 
the rating board to return the report as inadequate for 
rating purposes"); 38 C.F.R. § 4.10 (2005) (the examiner 
must give a "full description of the effects of disability 
upon the person's ordinary activity"); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594.  Thus, the claim is remanded 
for the purpose of obtaining additional medical information 
that would provide answers to the veteran's contentions and 
to clear-up any previous inconsistent/contradictory 
assessments.  

Finally, the veteran has asserted that as a result of all of 
her disabilities, including that of an adjustment disorder 
with depression, have caused her to quit her job and apply 
for Social Security Administration (SSA) benefits.  During 
her testimony before the Board, the veteran, and her 
representative, indicated that they would provide the VA with 
the requisite SSA documents.  SSA documents of any type are 
not currently included in the claims folder.  Since the VA 
has been given notice that the veteran could be receiving SSA 
benefits, and since this could have a direct effect on the 
veteran's claim, any SSA records should be obtained and 
associated in the claims folder.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 370-72 (1992) 

Once those records have been obtained and reviewed by the 
RO/AMC, the RO/AMC has a duty to notify a claimant of 
information or lay or medical evidence, in addition to the 
SSA records, is necessary to substantiate a claim and to 
indicate what portion of the information or evidence is to be 
provided by the claimant and what part the Secretary will 
attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005).  Since the RO has not had the opportunity to provide 
this information, the claim must be returned to the RO for 
additional processing.  That is, the veteran should be told 
what information or evidence is needed to substantiate his 
claim in light of all the documents that are being obtained 
by means of this remand.

Finally, with respect to the issue involving an increased 
evaluation for a psychiatric disorder, the Board believes 
that since the claim is being remanded for other development, 
the veteran should also undergo a psychiatric examination.  
Such an examination should be accomplished so that a doctor 
may have the benefit of reviewing all of the veteran's 
treatment records, including the treatment she has received 
for her gynecological conditions including any medications 
she has been receiving for said treatment.  The Board 
believes that such development is required by the VA and goes 
towards fulfilling the VA's duty to assist the veteran in the 
development of her claim.  Hence, the claim is also remanded 
for the purpose of obtaining this information.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should request the 
veteran's records from the SSA, to 
include any SSI or disability 
determination and associated medical 
records.  If records are unavailable, 
please have the SSA so indicate.

2.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since the date 
of her claim (February 2004) to the 
present, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  Of 
specific interest are the veteran's OBGYN 
records and any additional records that 
have not already been included in the 
claims folder.  

If requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that she will have an opportunity to 
obtain and submit the records herself, in 
keeping with her responsibility to submit 
evidence in support of her claim.  38 CFR 
§ 3.159 (2005).

3.  The RO should arrange for the veteran 
to be examined by a psychiatrist to 
determine the severity and extent of her 
service-connected mental disorder.  The 
diagnosis should be in accordance with 
DSM IV.  The entire claims folder and a 
copy of this Remand must be made 
available to and reviewed by the examiner 
prior to the examination.

4.  The RO should arrange for a VA 
neurological examination of the veteran 
for the purpose of ascertaining the 
severity and manifestations produced by 
her service-connected migraine headaches.  
The claims folder, including any 
documents obtained as a result of this 
Remand, should be made available to the 
examiner for review before the 
examination.  All necessary tests and 
studies should be conducted, and the 
examiner should describe whether the 
veteran's migraine headaches produce 
prostrating attacks.

5.  After the RO/AMC has obtained the 
veteran's private OBGYN medical records 
and they have been included in the claims 
folder available for review, then the 
veteran should be scheduled for a VA 
gynecological examination.  The 
gynecologist should examine the veteran 
in order to identify any current 
gynecological problems, to include but 
not necessarily limited to endometriosis 
and ovarian cyst removal and/or the 
residuals thereof, and ascertain the 
symptoms and manifestations produced, if 
any, by each disorder.  

6.  Thereafter, the RO/AMC should 
readjudicate the claims.  Thereafter, the 
veteran and her representative should be 
provided a supplemental statement of the 
case.  The RO/AMC must ensure that the 
veteran has been informed how she may 
prevail on her claim for a compensable 
evaluation for the removal of an ovarian 
cyst; i.e., she must be provided all of 
the relevant rating criteria for which 
she may receive a compensable evaluation 
for this disability.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


